   Case 2:19-cr-00253-SDW Document 17 Filed 09/02/20 Page 1 of 1 PageID: 42

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
     v.                         *      CRIM. NO. 19-253
                                *
LORENA MARQUEZ                  *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

    X That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

        That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
    X
          Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: September 2, 2020                                             s/Susan D. Wigenton
                                                                   Hon. Susan D. Wigenton
                                                                   United States District Judge
